MEMORANDUM **
Jaime Meza-Meza appeals from the 30-month sentence imposed by the district court following his guilty-plea conviction for importing marijuana, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Meza-Meza contends the district court erred by denying him a four-level minimal participant reduction under U.S.S.G. § 3B1.2. Meza-Meza received a two-level minor participant reduction under section 3B1.2(b), but contends that the district court erred by denying him a four-level minimal participant reduction solely because he had two prior California drug convictions. Contrary to this contention, this was not the sole basis for the denial. In addition to noting Meza-Meza’s prior convictions, the district court noted that Meza-Meza was in possession of more than 50 kilograms of marijuana. See United States v. Murillo, 255 F.3d 1169, 1179 (9th Cir.2001) (stating that possession of a significant quantity of drugs itself is suffi*686cient grounds for denial of a role adjustment under section 3B1.2). In light of Meza-Meza’s possession of a significant quantity of drugs, and the record as a whole, the district court did not err by determining that Meza-Meza was not entitled to the four-level minimal participant reduction under section 3B1.2. See United States v. Davis, 36 F.3d 1424, 1436 (9th Cir.1994) (stating that the defendant must prove by a preponderance of the evidence that he is entitled to a reduction based on his role in the offense).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.